U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                              No. ACM S32443
                          ________________________

                             UNITED STATES
                                 Appellee
                                       v.
                         Kevin R. STOCTON
           Airman First Class (E-3), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                         Decided 6 June 2018
                          ________________________

Military Judge: Brian D. Teter.
Approved sentence: Confinement for 12 months, forfeiture of $966.00
pay per month for 12 months, and reduction to E-1. Sentence adjudged
19 October 2016 by SpCM convened at Whiteman Air Force Base, Mis-
souri.
For Appellant: Major Patrick A. Clary, USAF; Major Megan Hoffman-
Logsdon, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Major Clay-
ton H. O’Connor, USAF; Major J. Ronald Steelman III, USAF; Mary El-
len Payne, Esquire.
Before JOHNSON, MINK, and DENNIS, Appellate Military Judges.
Judge MINK delivered the opinion of the court, in which Senior Judge
JOHNSON and Judge DENNIS joined.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________
MINK, Judge:
    A special court-martial convicted Appellant, in accordance with his pleas,
of one specification of violating a lawful order, two specifications of wrongful
                  United States v. Stocton, No. ACM S32443


use of methamphetamine on divers occasions, one specification of wrongful pos-
session of methamphetamine, and one specification of wrongful possession of
drug paraphernalia, in violation of Articles 92, 112a, and 134, Uniform Code
of Military Justice (UCMJ), 10 U.S.C. §§ 892, 912a, 934. Officer members sen-
tenced Appellant to 12 months of confinement, forfeiture of $966.00 pay per
month for 12 months, and reduction to E-1. The convening authority approved
the sentence as adjudged.
    Pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), Appel-
lant raises the sole issue of whether his sentence is inappropriately severe. We
also address additional errors in the post-trial processing of his case that were
not raised by Appellant. Finding no error materially prejudicial to a substan-
tial right of Appellant, we affirm the findings and sentence.

                               I. BACKGROUND
   Appellant entered active duty on 10 February 2015. Whiteman Air Force
Base (AFB), Missouri was his first and only duty assignment. Most of Appel-
lant’s offenses occurred at or near Whiteman AFB and all involve his use of
methamphetamine or relate directly to his use of the drug.
    Between 10 June 2016 and 17 August 2016, Appellant used methamphet-
amine more than once a day by injecting it into his forearm. His drug use was
first discovered when he tested positive on a random urinalysis conducted on
24 June 2016. Appellant also tested positive for methamphetamine on a sub-
sequent consent urinalysis conducted on 17 August 2016 and then again on a
commander-directed urinalysis conducted on 22 August 2016.
     Appellant entered an inpatient drug rehabilitation facility in Kansas City,
Missouri on 23 August 2016. He took methamphetamine with him into the fa-
cility by placing the drug in a hole he had cut in his uniform pants and he
continued to use the drug during the first week of the rehabilitation program.
For reasons that are unclear in the record, Appellant was released from the
facility on 12 September 2016 after only 20 days in the rehabilitation program.
He resumed using methamphetamine as soon as he returned to Whiteman
AFB.
    On 13 September 2016, Appellant was restricted to the confines of
Whiteman AFB by his squadron commander. Between 18 August 2016 and 24
September 2016, Appellant used methamphetamine on multiple occasions by
injecting it or inhaling it. On 24 September 2016, Appellant left Whiteman
AFB in violation of his squadron commander’s order and was apprehended
when he tried to re-enter the base in possession of three baggies of metham-
phetamine, which were then seized by investigators. Appellant later admitted
this was the third time that he had left the base since being ordered not to do
                                       2
                  United States v. Stocton, No. ACM S32443


so. Appellant also consented to a search of his dormitory room where investi-
gators discovered nine syringes used for injecting the drug, five of which Ap-
pellant had already used.
    While staying at the home of Staff Sergeant (SSgt) SB on the night of 25
September 2016, Appellant discovered that he still had some methampheta-
mine in his wallet. Appellant turned the drug over to SSgt SB, who provided it
to investigators. On 26 September 2016, Appellant was placed into pretrial
confinement, where he remained until his court-martial.

                                II. DISCUSSION
A. Sentence Severity
   Appellant asserts that his sentence to 12 months of confinement is inap-
propriately severe. We disagree.
   1. Law
    We review issues of sentence appropriateness de novo. United States v.
Lane, 64 M.J. 1, 2 (C.A.A.F. 2006) (citing United States v. Cole, 31 M.J. 270,
272 (C.M.A. 1990)). “Congress has vested responsibility for determining sen-
tence appropriateness in the Courts of Criminal Appeals.” United States v. Wa-
cha, 55 M.J. 266, 268 (C.A.A.F. 2001). This power “reflects the unique history
and attributes of the military justice system, [and] includes but is not limited
to considerations of uniformity and evenhandedness of sentencing decisions.”
Id. (quoting United States v Sothen, 54 M.J. 294, 296 (C.A.A.F. 2001)).
    Accordingly, we may affirm only as much of the sentence as we find correct
in law and fact and determine should be approved on the basis of the entire
record. Article 66(c), UCMJ, 10 U.S.C. § 866(c). “We assess sentence appropri-
ateness by considering the particular appellant, the nature and seriousness of
the offense[s], the appellant’s record of service, and all matters contained in
the record of trial.” United States v. Sauk, 74 M.J. 594, 606 (A.F. Ct. Crim. App.
2015) (alteration in original) (quoting United States v. Anderson, 67 M.J. 703,
705 (A.F. Ct. Crim. App. 2009)). Although we have great discretion to deter-
mine whether a sentence is appropriate, we have no power to grant mercy.
United States v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010).
   2. Analysis
   Appellant argues that confinement for 12 months is inappropriately severe
given his cooperation with investigators and throughout the court-martial pro-
cess, including pleading guilty to the charged offenses. His sentence to confine-
ment already having been served, Appellant does not ask that the sentence to
confinement be reduced. Instead, Appellant asks for reduction in the “amount

                                        3
                  United States v. Stocton, No. ACM S32443


or duration of the fine adjudged,” apparently referring to the adjudged forfei-
tures as no fine was adjudged as part of his sentence.
    After reviewing all of the evidence, including the tragic and traumatic
events in Appellant’s life and family prior to his entering the Air Force, the
court members determined a sentence including 12 months of confinement was
appropriate. Significantly, the court members chose not to impose a bad-con-
duct discharge in Appellant’s case. Appellant’s offenses were serious, varied,
and took place over a period of several months until he was eventually placed
into pretrial confinement. His sentence is correct in law and fact. Having given
individualized consideration to Appellant, the nature and seriousness of Ap-
pellant’s offenses, Appellant’s record of service, and all other matters contained
in the record of trial, we conclude that the sentence is not inappropriately se-
vere.
B. Post-Trial Processing Errors
    Both the staff judge advocate’s recommendation (SJAR) to the convening
authority and the report of result of trial (RRT) prepared by trial counsel and
attached to the SJAR erroneously state that the court-martial adjudged forfei-
tures in the amount of “$996.00 pay per month for 12 months.” The correct
amount of forfeitures adjudged by the court-martial was “$966.00 pay per
month for 12 months.” Appellant waived his right to submit clemency matters
and did not object to the SJAR or point out this administrative error in the
amount of the forfeitures. This error in the SJAR and the RRT was also not
corrected in the Addendum to the SJAR.
    However, when the convening authority took action approving Appellant’s
sentence on 8 December 2016, he approved the correctly adjudged amount of
“$966.00 pay per month for 12 months.” Despite the plain error in the post-
trial processing of Appellant’s case by the erroneous statement in the SJAR
regarding the amount of adjudged forfeitures, we find no colorable showing of
possible prejudice resulting from it because the convening authority approved
the correct amount of adjudged forfeitures. See United States v. Scalo, 60 M.J.
435, 436–37 (C.A.A.F. 2005) (citing United States v. Kho, 54 M.J. 63, 65
(C.A.A.F. 2000)).
    We also note that the court-martial order (CMO) dated 8 December 2016
contains multiple errors. First, the Specification of Additional Charge I is miss-
ing the language “having knowledge of a lawful order issued by Major Redahlia
Person, to wit: Restriction to the limits of Whiteman Air Force Base, issued 13
September 2016, an order which it was his duty to obey.” Second, the word
“ADDITIONAL” is missing from Additional Charge III. Finally, the CMO rep-
licates the error from the SJAR and RRT in stating the amount of adjudged


                                        4
                   United States v. Stocton, No. ACM S32443


forfeitures incorrectly as “$996.00” instead of the correct adjudged amount of
“$966.00”. A corrected CMO is required to remedy these errors.

                                 III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. * Ar-
ticles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the find-
ings and sentence are AFFIRMED.


                  FOR THE COURT



                  CAROL K. JOYCE
                  Clerk of the Court




* We direct the publication of a corrected CMO to remedy the errors noted in the opin-
ion.

                                          5